          Case 1:12-cr-00626-ER Document 339 Filed 10/23/18 Page 1 of 5

                        KREINDLER	&	KREINDLER	LLP	
                                  ATTORNEYS AT LAW
                                       750 THIRD AVENUE
                                           32nd FLOOR
                                      New York, NY 10017
                                         (212) 973-3406
                                     Fax No. (212) 972-9432

                                 MEGAN	WOLFE	BENETT		


                                         www.kreindler.com
                                        mbenett@kreindler.com



                                                                October 17, 2018

Via ECF/CM
Hon. Edgardo Ramos
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Christian, et al. (Raymond Christian) 12 Cr. 626

Dear Judge Ramos:

        I am defense counsel for Raymond Christian and submit this supplemental letter in light
of the Second Circuit’s recent post-Dimaya decision in of Barrett v. United States, 14-2641-cr.
Previously, Mr. Christian and his co-defendants moved to vacate the convictions for Counts Four
and Five (violations of 18 U.S.C. §§ 924(c) and (j)) on various grounds, including that neither a
Hobbs Act attempted robbery nor robbery conspiracy constituted a crime of violence and that the
aiding and abetting instructions violated the standard the Supreme Court established in United
States v. Rosemond, 134 S.Ct. 1240 (2014).

        For the following reasons, we continue to ask this Court to vacate the Count Four and
Count Five convictions or, in the alternative, stay decision in Mr. Christian’s case in light of the
likelihood that the Supreme Court will accept one or more cases to resolve whether the
categorical approach that was ruled unconstitutionally vague in the context of 18 U.S.C. § 16 can
be read constitutionally in the context of 18 U.S.C. § 924(c), and also in light of the fact that
appellant in Barrett will be petitioning for rehearing and rehearing en banc in the Second Circuit.

        In this case, the 18 U.S.C. § 924 violations charged in Counts Four and Five were
premised on both Counts One and Two. Count One was a Hobbs Act robbery conspiracy.
Count Two was charged as either a committed or an attempted robbery. Trial Tr., pp. 2419 –
2421. The jury was instructed that it could rest a Count Two guilty verdict on proof that Mr.
Christian and his codefendants “attempted robbery.” Trial Tr., p. 2421. That is, both of the
Count Three and Count Four 18 U.S.C. § 924 convictions could have been premised on the
attempted robbery, not a completed robbery or a robbery conspiracy.
          Case 1:12-cr-00626-ER Document 339 Filed 10/23/18 Page 2 of 5

United States v. Raymond Christian
12-cr-626 (S.D.N.Y.) (ER)
Defense Supplemental Letter
October 17, 2018
p. 2 of 5

        While the Second Circuit has held that a completed Hobbs Act robbery and a Hobbs Act
conspiracy are crimes of violence for purposes of § 924(c) (see Barrett (concerning Hobbs Act
conspiracy) and United States v. Hill, 890 F.3d 51 (2d Cir. 2018) (holding that completed Hobbs
Act robbery was categorically a crime of violence under 18 U.S.C. § 924(c)(3)(A)), it has not
ruled on whether an attempt to commit a Hobbs Act robbery is a crime of violence for purposes
of a § 924 firearms offense.

        A predicate crime will qualify as a “crime of violence” under 18 U.S.C. § 924(c)(3) if it
either (A) has as an element the use (or threatened or attempted use) of “physical force against
the person or property of another” (the “elements clause”) or (B) “by its nature, involves a
substantial risk that physical force against the person or property of another may be used in the
course of committing the offense” (the “residual clause”). Prior convictions for attempted Hobbs
Act robbery establish that the offense can be committed without the use (threatened use or
attempted use) of physical force, and thus the crime does not fit within the elements clause. And
because in this case, even under the Second Circuit’s new “conduct-specific approach” to the
residual clause, the issue was not presented to a jury and the proof of the substantial risk of
physical force was not overwhelming, the Counts Four and Five convictions cannot survive
under the residual clause, either.

        As to the elements clause, several cases establish that one can attempt to commit
attempted Hobbs Act robbery without actually using, attempting to use, or threatening to use
violent, physical force. See United States v. Gonzalez, 441 Fed. App’x 31, 36 (2nd Cir. 2011)
(upholding conviction where defendant was casing location and began preparations to commit
robbery); see also United States v. Wrobel, 841 F.3d 450, 453-455 (7th Cir. 2016) (upholding
attempted Hobbs Act robbery conviction where defendants planned robbery, traveled across state
lines for the purpose of robbing a diamond merchant, and law enforcement recovered hooded
sweatshirts, a black hat, three pairs of gloves and a pry bar before robbery committed); United
States v. Muratovic, 719 F.3d 809, 815-16 (7th Cir. 2013) (upholding conviction where
defendant finalized plans, conducted surveillance, procured supplies, and arrived at destination
point on the day set for the robbery); United States v. Turner, 501 F.3d 59, 68-69 (1st Cir. 2007)
(proof sufficient where defendant planned robbery, prepared, and gathered at designated
assembly point); United States v. Williams, No. 10-427-6, 2011 WL 2621005, *1 (E.D. Pa. 2011)
(proof sufficient where defendant participated in meetings, gathered documents, and armed
himself). Given that an attempted Hobbs Act robbery can be committed without proof of the
use, threatened use or attempted use of physical force against another, the crime cannot
categorically satisfy the elements clause.1



1
 The term “attempted” in 18 U.S.C. § 924(c)(3)(A) refers only to physical force against the
person or property of another. As the cases above demonstrate, however, an attempted Hobbs
Act robbery can be completed even without such force.
          Case 1:12-cr-00626-ER Document 339 Filed 10/23/18 Page 3 of 5

United States v. Raymond Christian
12-cr-626 (S.D.N.Y.) (ER)
Defense Supplemental Letter
October 17, 2018
p. 3 of 5

        With respect to the residual clause, while Barrett established a novel “conduct-specific”
analysis, such an approach requires that the question about whether the “substantial risk that
physical force against the person or property of another” be used in the commission of the
offense be put to the jury. See Barrett, Slip Op., p. 32 – 33. And the failure to do so does not
constitute harmless error here.

        Unlike in Barrett, where the “crime of violence” was a series of robberies that
“routinely” involved victims who were “punched, sometimes with sufficient force to break
bones, draw blood, or result in loss of consciousness”; where “lives were threatened at knifepoint
and gunpoint”; and where “[b]aseball bats were used to shatter the glass windows of a victim’s
car while he was in it and then to threaten him with physical injury” (Barrett, Slip Op., p. 34), in
this case the Hobbs Act conviction was based on a single act, with a firearm discharge the source
of which was so uncertain that the jury could not even determine what individual was directly
responsible. Because the jury was not asked to decide whether the government had proved
beyond a reasonable doubt that the real-world conduct, “by its nature, involved a substantial risk
of the use of physical force” and because the proof at trial did not mandate that such a conclusion
was the only one “rationally possible,” the error of removing this issue from the jury’s
consideration was not harmless. See Barrett, Slip Op., p. 34 (emphasis in original).

        While there was a firearm crime in Mr. Christian’s case, surely the firearm charge that
was the basis of the 18 U.S.C. § 924 prosecution cannot also, simultaneously, serve as the
conduct that satisfies the Barrett inquiry. Relying on the 18 U.S.C. § 924 crime to prove the
violent nature of the underlying predicate act would be a logical fallacy. Every 18 U.S.C. § 924
crime depends on the existence of an underlying violent felony. If the 18 U.S.C. § 924 crime
itself makes the underlying felony a crime of violence, then, necessarily, every single felony
becomes a violent felony merely by the presence of the weapon. This sort of circular reasoning
would render the statutory language of 18 U.S.C. § 924(c) meaningless. The statute requires that
a conviction rest not on just any kind of felony, but on a felony that is itself – irrespective of the
gun – violent. To bootstrap the violence onto the predicate felony by the presence of the firearm
would violate fundamental Supreme Court canons of statutory interpretation as well as threaten a
criminal defendant’s rights under the Due Process Clause.

         First, eliminating the requirement that the predicate felony was a crime of violence
irrespective of the 18 U.S.C. § 924 charge would treat the statute’s requirement of a predicate
crime of violence “as surplusage—as words of no consequence. … Judges should hesitate so to
treat statutory terms in any setting, and resistance should be heightened when the words describe
an element of a criminal offense.” Ratzlaf v. United States, 510 U.S. 135, 140- 41 (1994),
citing Pennsylvania Dept. of Public Welfare v. Davenport, 495 U.S. 552, 562 (1990) (expressing
“deep reluctance” to interpret statutory provisions “so as to render superfluous other provisions
in the same enactment”). Such an approach to 18 U.S.C. § 924 crimes would, indeed, “violate[]
the cardinal rule of statutory interpretation that no provision should be construed to be entirely
redundant.” Kungys v. United States, 485 U.S. 759, 778 (1988) (Scalia, J., plurality opinion); see
          Case 1:12-cr-00626-ER Document 339 Filed 10/23/18 Page 4 of 5

United States v. Raymond Christian
12-cr-626 (S.D.N.Y.) (ER)
Defense Supplemental Letter
October 17, 2018
p. 4 of 5

also South Carolina v. Catawba Indian Tribe, Inc., 476 U.S. 498, 510 n.22 (1986); Montclair v.
Ramsdell, 107 U.S. 147, 152 (1883) (“It is our duty ‘to give effect, if possible, to every clause
and word of a statute,’ rather than to emasculate an entire section”).

        Second, interpreting 18 U.S.C. § 924(c)(3)(B) to allow for the necessary “substantial risk
that physical force against the person or property of another” be established by the very firearm
that led to the 18 U.S.C. § 924 charge would so broaden the statute’s reach as to violate the rule
of lenity, threatening the rights of criminal defendants under the Due Process Clause. Where, as
here, “text, structure, and history fail to establish that the Government’s position is
unambiguously correct” a court must “apply the rule of lenity and resolve the ambiguity in [the
criminal defendant’s] favor.” United States v. Granderson, 511 U.S. 39, 54 (1994.) Indeed, it is
a “time-honored interpretive guideline that uncertainty concerning the ambit of criminal statutes
should be resolved in favor of lenity.” United States v. Kozminski, 487 U.S. 931, 952 (1988).

         Alternatively, should this Court decide not to vacate the Count Four and Count Five
convictions on the grounds set forth here (as well as those previously argued), it should stay
determination of the issue. There is currently a 3-2 circuit split as to the applicability of the
Supreme Court’s holding in Dimaya v. United States, 584 U.S. ___ (2018) striking as
unconstitutionally vague the 18 U.S.C. § 16 residual clause on convictions resting on the
identically worded 18 U.S.C. § 924(c) residual clause. Three Courts of Appeals – the Fifth,
Tenth and District of Columbia Circuits – have held that 18 U.S.C. § 924(c)(3)(B) is
unconstitutional in light of Dimaya. See United States v. Davis, __ F.3d __, 2018 WL 4268432
(5th Cir. Sept. 7, 2018); United States v. Eshetu, 898 F.3d 36 (D.C. Cir. 2018); United States v.
Salas, 889 F.3d 681 (10th Cir. 2018). Two Courts of Appeals – the Second and Eleventh Circuits
– have upheld the residual clause despite Dimaya. See Ovales, ___ F.3d ___, 2018 WL 4830079
(11th Cir. Oct. 4, 2018); United States v. Barrett, ___ F.3d ___, 2018 WL 4288566 (2d Cir. Sept.
10, 2018). The federal government has filed petitions for certiorari asking the Supreme Court to
consider whether the categorical approach should be applied to 18 U.S.C § 924(c) predicate
crimes in Davis, Eshetu and Salas. Given the high probability that the split among Courts of
Appeals and the government’s petitions will lead to Supreme Court review of the very questions
raised in Mr. Christian’s moving papers, this Court should stay a decision while the Supreme
Court decides whether to address the issue. Further, because the defendant-appellant in Barrett
v. United States, 14-2641, is seeking rehearing and rehearing en banc, we believe that even if not
stayed pending Supreme Court consideration, this Court should stay consideration of the issue
until after the Court of Appeals has reviewed and / or decided on the Barrett petition for
rehearing / rehearing en banc.

        Finally, Mr. Christian has been held at the Metropolitan Correctional Center for over six
years, detained for an offense committed one month past his eighteenth birthday. Though the
important legal issues in his case require careful consideration, he likely (and perhaps
understandably) feels that he is languishing in a detention center, with the various topics raised in
his post-trial briefing (the constitutionality of the Count Four and Five convictions, his request
         Case 1:12-cr-00626-ER Document 339 Filed 10/23/18 Page 5 of 5

United States v. Raymond Christian
12-cr-626 (S.D.N.Y.) (ER)
Defense Supplemental Letter
October 17, 2018
p. 5 of 5

for access to DNA material, his objection to the Newburgh Police Department’s failure to
preserve and produce a photograph of him taken soon after the robbery and shooting)
unresolved. I would ask that this Court consider scheduling a status conference, during which
time these issues can either be addressed, or the timing of their resolution can at least be
explained to him by the Court.


                                                    Respectfully,

                                                           /s/

                                                    Megan W. Benett



cc: All counsel of record via ECF/CM.




                     A status conference in this case will be held on
                     Friday, November 2, 2018, at 2:30 PM. The
                     government is hereby directed to submit a
                     written response to Defendants' letter, not
                     longer than three pages, by Tuesday, October
                     30, 2018.

                     SO ORDERED.




                              10/23/2018
